Exhibit 10.1
 
SIXTH AMENDMENT TO CREDIT AGREEMENT
 
THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of May
31, 2010 (the “Sixth Amendment Effective Date”) between JPMORGAN CHASE BANK,
N.A., as Administrative Agent, Issuing Bank, Swingline Lender, and as a Lender,
and ESCALADE, INCORPORATED (the “Borrower”).
 
Recital
 
The Borrower and JPMorgan Chase Bank, N.A., as Administrative Agent, Issuing
Bank, and a Lender, are parties to a Credit Agreement, dated as of April 30,
2009 (as amended by a First Amendment to Credit Agreement, dated as of July 29,
2009 and as amended by a Second Amendment to Credit Agreement, dated as of
September 30, 2009, as amended by a Third Amendment to Credit Agreement dated as
of October 30, 2009, as amended by a Fourth Amendment to Credit Agreement dated
as of March 1, 2010, and as amended by a Fifth Amendment to Credit Agreement,
dated as of April 15, 2010, the “Credit Agreement”). As of the Sixth Amendment
Effective Date, JPMorgan Chase Bank, N.A. is the only Lender under the Credit
Agreement.
 
The Borrower is requesting the Lender and Administrative Agent agree to
amendments of the Credit Agreement, as made by and in accordance with the terms
of this Amendment.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder, the
Administrative Agent, the Lender and the Borrower agree as follows:
 
1.           Definitions. All terms used in this Amendment, including its
Recitals, that are defined in the Credit Agreement, and that are not otherwise
defined herein, shall have the same meanings in this Amendment as are ascribed
to such terms in the Credit Agreement.
 
2.           Amendment to the Credit Agreement.
 
(a)         Amendment to Certain Defined Terms. As of the Sixth Amendment
Effective Date, each of the following definitions set forth in Section 1.01 of
the Credit Agreement is amended and, as so amended, restated in its entirety to
read as follows:
 
“Applicable Percentage” means, with respect to each Lender, (a) with respect to
Revolving USD Loans, Swingline Loans, Letters of Credit, LC Disbursements and LC
Exposure, a percentage equal to a fraction the numerator of which is such
Lender’s Revolving USD Commitment and the denominator of which is the aggregate
Revolving USD Commitment of all Revolving USD Lenders (if the Revolving USD
Commitments have terminated or expired as of the date of determination, the
Applicable Percentages shall be determined based upon such Lender’s share of the
aggregate Revolving USD Exposure of all Lenders at that date), and (b) with
respect to the Term Loans, a percentage equal to a fraction the numerator of
which is the outstanding principal amount of such Lender’s Term Loan and the
denominator of which is the aggregate outstanding amount of the Term Loans of
all Term Lenders.”
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or LIBOR
Loan, or with respect to the Letter of Credit participation fees or Commitment
Fees payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “Revolving USD Loan ABR Spread”, “Revolving USD
Loan LIBOR Spread”, “Term Loan ABR Spread”, “Term Loan LIBOR Spread”, “Letter of
Credit Fee”, or “Commitment Fee Rate”, as the case may be, based upon the
Borrower’s Leverage Ratio as of the most recent determination date, provided
that until the delivery to the Administrative Agent, pursuant to Section 5.01,
of the Borrower’s consolidated financial information for the Borrower’s first
Fiscal Quarter ending after the Sixth Amendment Effective Date, the “Applicable
Rate” shall be the applicable rate per annum set forth below in Category 4:



 
 
Leverage Ratio
 
Revolving
USD Loan
ABR Spread
Revolving
USD Loan
LIBOR
Spread
 
Term Loan
ABR Spread
 
Term Loan
LIBOR
Spread
 
Letter of
Credit Fee
 
Commitment
Fee Rate
Category 1
 
greater than or equal to 3.00 to 1.00
.75%
3.25%
.75%
3.5%
3.25%
.50
Category 2
 
less than 3.00 to 1.00 but
greater than or equal to 2.50 to 1.00
.50%
3.00%
.50%
3.25%
3.00%
.50
Category 3
 
less than 2.50 to 1.00 but
greater than or equal to 2.00 to 1.0
.25%
2.75%
.25%
3.00%
2.75%
.40
Category 4
less than 2.00 to 1.0 but greater than or equal to 1.50 to 1.00
.00%
2.50%
.00%
2.75%
2.50%
.40
Category 5
less than 1.50 to 1.0
(.25%)
2.25%
(.25%)
2.50%
2.25%
.30

 
 
-2-

--------------------------------------------------------------------------------

 


A number in parenthesis in the table above is a negative number. For purposes of
the foregoing, (a) the Applicable Rate shall be determined as of the end of each
Fiscal Quarter of the Borrower based upon the Borrower’s annual or quarterly
consolidated financial statements delivered pursuant to Section 5.01 and (b)
each change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective during the period commencing on and including the date of
delivery to the Administrative Agent of such consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change, provided that the Leverage Ratio shall
be deemed to be in Category 1 at the option of the Administrative Agent or at
the request of the Required Lenders if the Borrower fails to deliver the annual
or quarterly consolidated financial statements required to be delivered by it
pursuant to Section 5.01, during the period from the expiration of the required
date for delivery thereof until such consolidated financial statements are
delivered.
 
“Approved LC Amount” means the maximum amount of LC Exposure that may be
outstanding at any time, as approved from time to time in writing by the
Required Lenders. As of the Sixth Amendment Effective Date, the Approved LC
Amount is $5,000,000.00, minus the aggregate undrawn amount of the Martin Yale
Letter of Credit at any date of determination.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Revolving Loans, as to
which a single Interest Period is in effect, (b) Term Loans made on the same
date and, in the case of LIBOR Term Loans, as to which a single Interest Period
is in effect, or (c) a Swingline Loan.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
 
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment, as such Commitment may be reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable.
 
“Consolidated Tangible Net Worth” means the consolidated stockholders’ equity of
the Borrower and its Subsidiaries, less any allowance which is included in such
stockholders’ equity for goodwill, patents, trademarks, trade secrets, and any
other assets which are classified as intangible assets under Agreement
Accounting Principles, less the deferred tax asset arising from the recognition
of any net operating loss carry forward, all determined on a consolidated basis
for the Borrower and its Subsidiaries in accordance with Agreement Accounting
Principles.
 
“Credit Exposure” means, as to any Lender at any date of determination, the sum
of (a) such Lender’s Revolving Exposure at such date, plus (b) the aggregate
principal amount of such Lender’s Term Loans outstanding at such date.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Interest Payment Date” means (a) with respect to an ABR Revolving USD Loan, the
last day of each calendar month and the Revolving USD Loan Maturity Date, (b)
with respect to an ABR Term Loan, March 31, June 30, September 30 and December
31 of each year and the Term Loan Maturity Date, and (c) with respect to any
LIBOR Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a LIBOR Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date applicable to such
Loan.
 
“Maturity Date” means with respect to a Revolving USD Loan, the Revolving USD
Loan Maturity Date, and with respect to a Term Loan, the Term Loan Maturity
Date.
 
“Revolving USD Loan Availability” means, at any date of determination, an amount
equal to (a) the lesser of (i) the Revolving USD Commitments at such date; and
(ii) the Borrowing Base at such date, minus (b) the Revolving USD Exposure of
all Revolving USD Lenders at such date; minus (c) the aggregate undrawn amount
of the Martin Yale Letter of Credit at such date; minus (d) the aggregate amount
of all disbursements of the Martin Yale Letter of Credit that have not yet been
reimbursed at such date.
 
“Revolving USD Loan Maturity Date” means May 31, 2012, or any earlier date on
which: (i) the Revolving USD Loan Commitments are reduced to zero or otherwise
terminated pursuant to the terms of this Agreement; or (ii) the maturity of the
Revolving USD Loans is accelerated pursuant to the terms of this Agreement.
 
“Revolving USD Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving USD Loans and Swingline Loans to the
Borrower hereunder, expressed as an amount representing the maximum possible
aggregate amount of such Lender’s Revolving USD Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The amount of each Lender’s
Revolving USD Commitment as of the Sixth Amendment Effective Date is set forth
on the Commitment Schedule, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving USD Commitment, as
applicable. The aggregate amount of the Lenders’ Revolving USD Commitments on
the Sixth Amendment Effective Date is $27,000,000.00.
 
(b)         Addition of Certain Defined Terms. As of the Sixth Amendment
Effective Date, the following definitions are added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical positions:
 
“Annual Tangible Net Worth Increase” means, for any Fiscal Year, an amount equal
to (a) 0.75 multiplied by (b) the greater of (i) the Consolidated Net Income of
the Borrower and its Subsidiaries for and as of the close of such Fiscal Year,
or (ii) zero.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Borrowing Base” means, at any date of determination, the sum of (a) 80% of the
Eligible Accounts of the Loan Parties at such date, plus (b) the lesser of (i)
50% of the Eligible Inventory of the Loan Parties at such date or (ii)
$20,000,000, minus (c) Reserves at such date. The Borrowing Base at any time
shall be determined by reference to the most recent Borrowing Base Certificate
delivered to the Administrative Agent.
 
“Borrowing Base Certificate” means a certificate, completed, signed and
certified as accurate and complete by a Financial Officer of the Borrower, in
substantially the form of Exhibit I or another form which is acceptable to the
Administrative Agent in its sole discretion.
 
“Commitment Fee” has the meaning ascribed to such term in Section 2.12(c).
 
“Debt Service Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries for any period, the ratio of (a) Consolidated EBITDA for such
period to (b) the sum of interest which was due and payable by the Borrower and
its Subsidiaries in cash during such period, plus the sum of all scheduled
principal payments of Indebtedness of the Borrower and its Subsidiaries for such
period, plus the sum of all dividends paid in cash by Borrower during such
period..
 
“Eligible Accounts” means, at any time, the Accounts of the Loan Parties, other
than any Account:
 
(a)          which is not subject to a first priority perfected security
interest in favor of the Administrative Agent;
 
(b)         which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
 
(c)          which (i) is unpaid more than 90 days after the original due date,
or (ii) which has been written off the books of the Loan Parties or otherwise
designated as uncollectible;
 
(d)         which is owing by an Account Debtor for which more than 25% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible;
 
(e)          which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) which is evidenced by an promissory note,
chattel paper or instrument, (iv) represents a progress billing, (v) is
contingent upon the Loan Parties’ completion of any further performance, (vi)
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, cash-on-delivery or any other repurchase or return basis
or (vii) relates to payments of interest;
 
 
-5-

--------------------------------------------------------------------------------

 
 
(f)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by the Loan Parties or if such Account was
invoiced more than once;
 
(g)         which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) has had possession of all or a material part
of its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) has admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or (vi)
ceased operation of its business;
 
(h)         which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is either (A) backed by a Letter of
Credit acceptable to the Administrative Agent in its Permitted Discretion which
is in the possession of, has been assigned to and is directly drawable by the
Administrative Agent, or (B) insured by a recognized international credit
insurer acceptable to the Administrative Agent in its Permitted Discretion (but
only up to the amount of such insurance and less any deductable);
 
(i)           which is owed in any currency other than U.S. dollars;
 
(j)           which is owed by the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent in its Permitted Discretion which is in the possession of
the Administrative Agent;
 
(k)          which is owed by any Affiliate, employee, officer, director, agent
or stockholder of the Loan Parties; or
 
(l)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which the Loan Party owning such Account is indebted, but only
to the extent of such indebtedness or is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof; or which is subject to
any counterclaim, deduction, defense, setoff or dispute but only to the extent
of any such counterclaim, deduction, defense, setoff or dispute.
 
 
-6-

--------------------------------------------------------------------------------

 
 
“Eligible Inventory” means, at any time, the Inventory of the Loan Parties other
than any Inventory:
 
(a)          which is not subject to a first priority perfected Lien in favor of
the Administrative Agent;
 
(b)         which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
 
(c)          which is slow moving, obsolete, unmerchantable, defective, used,
unfit for sale, not salable at prices approximating at least the cost of such
Inventory in the ordinary course of business or unacceptable due to age, type,
category and/or quantity;
 
(d)          in which any Person other than the Loan Parties shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;
 
(e)          which is not finished goods or raw materials or which constitutes
work-in-process, subassemblies, manufacturing supplies, samples, prototypes,
displays or display items, bill-and-hold goods, goods that are returned or
marked for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;
 
(f)           which is not located in the U.S. or is in transit with a common
carrier from vendors and suppliers, unless, with respect to Inventory in
transit, such Inventory is insured by an insurer acceptable to the
Administrative Agent in its Permitted Discretion (but only up to the amount of
such insurance and less any deductable);
 
(g)          which is not located in a location owned by a Loan Party or located
on a Permitted Third Party Location, but only to the extent that amount of such
Inventory exceeds $1,000,000 in the aggregate;
 
(h)         which is the subject of a consignment by any Loan Party as
consignor; or
 
(i)           which is not reflected in a current perpetual inventory report of
the Loan Parties.
 
 
-7-

--------------------------------------------------------------------------------

 
 
“Leverage Ratio” means, with respect to any Person and at any date of
determination, the ratio of (a) Indebtedness for borrowed money to (b)
Consolidated EBITDA for the four (4) successive Fiscal Quarters of such Person
ending on the date of determination.
 
“Minimum Required Tangible Net Worth” means, at any date of determination, an
amount equal to (a) beginning on the Sixth Amendment Effective Date through
December 31, 2010, $31,000,000.00, and (b) at all times thereafter, an amount
equal to $31,000,000.00 plus the aggregate sum of all Annual Tangible Net Worth
Increases for each Fiscal Year ending after the Sixth Amendment Effective Date.
 
“Permitted Third Party Location” means (i) any location leased by any Loan Party
for which, at the option of the Administrative Agent, either (A) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (B) a
Reserve for rent, charges, and other amounts due or to become due with respect
to such facility has been established by the Administrative Agent in its sole
discretion; and (ii) any third party warehouse or bailee for which, at the
option of the Administrative Agent, either (A) such warehouseman or bailee has
delivered to the Administrative Agent a Collateral Access Agreement and such
other documentation as the Administrative Agent may require or (B) an
appropriate Reserve has been established by the Administrative Agent in its sole
discretion.
 
“Reserve” means a reserve which the Administrative Agent deems necessary, in its
sole discretion, to maintain (including, without limitation, reserves for
accrued and unpaid interest on the Secured Obligations, Banking Services
Reserves, reserves for rent at locations leased by the Borrower or its
Subsidiaries and for consignee’s, warehousemen’s and bailee’s charges, reserves
for dilution of Accounts, reserves for Inventory shrinkage, reserves for customs
charges and shipping charges related to any Inventory in transit, reserves in
connection with Swap Obligations, reserves for contingent liabilities of the
Borrower or its Subsidiaries, reserves for uninsured losses of the Borrower or
its Subsidiaries and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral, the Borrower or the
Borrower’s Subsidiaries.
 
“Term Lender” means, as of any date of determination, a Lender having a Term
Loan Commitment.
 
“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make a Term Loan as set forth in the Commitment Schedule
or in the most recent Assignment and Assumption executed by such Term Lender,
and (b) as to all Term Lenders, the aggregate commitment of all Term Lenders to
make Term Loans, which aggregate commitment shall be $10,000,000.00 on the Sixth
Amendment Effective Date. After each Term Lender advances its Term Loan, each
reference to such Term Lender’s Term Loan Commitment shall refer to such Term
Lender’s Applicable Percentage of the Term Loans.
 
 
-8-

--------------------------------------------------------------------------------

 
 
“Term Loans” means the term loans extended by the Term Lenders to the Borrower
pursuant to Section 2.01(c) of this Agreement.
 
“Term Loan Maturity Date” means May 31, 2015, or any earlier date on which the
maturity of the Term Loans is accelerated pursuant to the terms of this
Agreement.
 
“Term Loan Notes” has the meaning ascribed to such term in Section 2.10(e).
 
“Sixth Amendment Effective Date” means May 31, 2010.
 
(c)          Deletion of Defined Term. As of the Sixth Amendment Effective Date,
the defined term “Intangibles” is deleted from Section 1.01 of the Credit
Agreement.
 
(d)          Amendment to Section 2.01(a). As of the Sixth Amendment Effective
Date, Section 2.01(a) of the Credit Agreement is amended and, as so amended,
restated in its entirety to read as follows:
 
“(a)       Revolving USD Loans. Revolving USD Loans to the Borrower from time to
time during the Revolving USD Loan Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving USD Exposure
exceeding at any time such Lender’s Revolving USD Commitment; and (ii) the
aggregate Revolving USD Exposure of all Lenders exceeding at any time the lesser
of (x) the aggregate Revolving USD Commitments of all Lenders at such time and
(y) the Borrowing Base at such time. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving USD Loans.”
 
(e)          Addition of New Section 2.01(c). As of the Sixth Amendment
Effective Date, Section 2.01 of the Credit Agreement is amended to add the
following new Section 2.01(c):
 
“(c)        Term Loan. A Term Loan to the Borrower on the Sixth Amendment
Effective Date, in an amount equal to such Lender’s Term Loan Commitment.
Principal amounts repaid in respect of Term Loans may not be re-borrowed.”
 
(f)          Amendment to Section 2.06(b). As of the Sixth Amendment Effective
Date, the last sentence of Section 2.06(b) of the Credit Agreement is amended
and, as so amended, restated in its entirety to read as follows:
 
“A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the LC Exposure shall not
exceed the Approved LC Amount; (ii) the aggregate Revolving USD Exposure of all
Lenders after such issuance, renewal or extension shall not exceed the lesser of
(x) the aggregate Revolving USD Commitments of all Lenders at such time and (y)
the Borrowing Base at such time.”
 
 
-9-

--------------------------------------------------------------------------------

 
 
(g)         Amendment to Section 2.09(a). As of the Sixth Amendment Effective
Date, Section 2.09(a) of the Credit Agreement is amended to add the following
sentence at the end of such Section:
 
“The Term Loan Commitments terminate and require no further loan advances upon
the Term Lenders making of the Term Loans on the Sixth Amendment Effective
Date.”
 
(h)         Addition of New Section 2.10(a)(iii). As of the Sixth Amendment
Effective Date, Section 2.10 of the Credit Agreement is amended to add the
following new Section 2.10(a)(iii):
 
“(iii)       The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Loan Lender ratably the
principal balance of the Term Loans in equal installments of $500,000, with each
such principal installment being due and payable on the last Business Day of
each calendar quarter beginning with the calendar quarter ending September 30,
2010. To the extent not previously paid, the entire remaining principal balance
of all Term Loans shall be paid in full in cash by the Borrower on the Term Loan
Maturity Date.”
 
(i)           Addition of New Section 2.10(e)(iii). As of the Sixth Amendment
Effective Date, Section 2.10 of the Credit Agreement is amended to add the
following new Section 2.10(e)(iii):
 
“(iii)      the Borrower to pay the Terms Loans shall be evidenced by promissory
notes executed, issued and delivered by the Borrower to the order of each of the
Term Loan Lenders in substantially the form and substance of Exhibit J (as such
promissory notes may be amended, modified, supplemented, replaced and/or
restated from time to time and at any time, the “Term Loan Notes”).”
 
(j)           Amendment to Section 2.11(b). As of the Sixth Amendment Effective
Date, Section 2.11(b) of the Credit Agreement is amended and, as so amended,
restated in its entirety to read as follows:
 
“(b)       In the event at any time and on such occasion that the aggregate
Revolving USD Exposure of all Lenders exceeds the lesser of (i) the aggregate
Revolving USD Commitments as of such time and (ii) the Borrowing Base as of such
time, the Borrower shall prepay the Revolving USD Loans, Swingline Loans and/or
LC Exposure made in an aggregate amount equal to such excess.”
 
 
-10-

--------------------------------------------------------------------------------

 
 
(k)         Amendment to Section 2.11(d). As of the Sixth Amendment Effective
Date, Section 2.11(d) of the Credit Agreement is amended and, as so amended,
restated in its entirety to read as follows:
 
“(d)       All such amounts prepaid pursuant to Section 2.11(c) (as to any
insurance or condemnation proceeds, to the extent they arise from casualties or
losses to Equipment, Fixtures and real property) shall be applied to the
Obligations of the Borrower as follows: first to prepay the Term Loans (to be
applied to installments of the Term Loans in inverse order of maturity and
ratably in accordance with the then outstanding amounts thereof), second to
prepay Revolving USD Loans (including Swingline Loans) (ratably in accordance
with the then outstanding amounts thereof) without a corresponding reduction in
the Revolving USD Commitment and to cash collateralize outstanding LC Exposure
with respect to Letters of Credit, third to any outstanding obligations of the
Borrower owing to the Lenders arising under any Guarantee executed by the
Borrower in connection with this Agreement, and fourth any remaining amounts
shall be applied as determined by the Administrative Agent in its Permitted
Discretion. If the precise amount of insurance or condemnation proceeds
allocable to Inventory as compared to Equipment, Fixtures and real property is
not otherwise determined, the allocation and application of those proceeds shall
be determined by the Administrative Agent, in its Permitted Discretion.”
 
(l)          Amendment to Section 2.12(a). As of the Sixth Amendment Effective
Date, Section 2.12(a) of the Credit Agreement is amended and, as so amended,
restated in its entirety to read as follows:
 
“(a)       The Borrower agrees to pay to the Issuing Bank for the account of the
Issuing Bank (i) at the time of issuance or renewal of each Letter of Credit, a
fronting fee equal to 0.25% per annum on the face amount of such Letter of
Credit; provided that no such fee shall be payable unless, at the time of such
issuance or renewal, there is more than one Revolving USD Lender with a
Revolving USD Commitment under this Agreement, and (ii) at the time of issuance
or renewal of each Letter of Credit, all customary administrative, issuance,
amendment, payment and negotiation fees and charges of the Issuing Bank in
accordance with the Issuing Bank’s standard schedule for such fees and charges
as in effect from time to time.”
 
(m)        Amendment to Section 5.01(a). As of the Sixth Amendment Effective
Date, Section 5.01(a) of the Credit Agreement is amended to delete the reference
to the number “120” in the first line of such Section 5.01(a) and replace it
with the number “90.”
 
(n)         Amendment to Section 5.01(b). As of the Sixth Amendment Effective
Date, Section 5.01(b) of the Credit Agreement is amended and, as so amended,
restated in its entirety to read as follows:
 
“(b)       within 45 days after the end of each Fiscal Quarter of Borrower, its
consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year (if available), all certified by a Financial Officer of the Borrower
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with Agreement Accounting Principles
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.”
 
 
-11-

--------------------------------------------------------------------------------

 
 
(o)         Amendment of Sections 5.01 (e) & (f). As of the Sixth Amendment
Effective Date, Section 5.01(e) and Section 5.01(f) of the Credit Agreement are
amended and, as so amended, restated in their entirety to read as follows:
 
“(e)       as soon as available but in any event within 30 days of the end of
each Fiscal Month, and at such other times as may be requested by the
Administrative Agent, as of the period then ended, a Borrowing Base Certificate
and supporting information in connection therewith (including a schedule and
aging of the Loan Parties’ accounts receivable and a list of all invoices aged
by invoice date and due date), together with any additional reports with respect
to the Borrowing Base and its determination as the Administrative Agent may
reasonably request;
 
(f)          as soon as available but in any event within 30 days of the end of
each Fiscal Month, a schedule detailing the Inventory of each of the Loan
Parties, in form satisfactory to the Administrative Agent;”
 
(p)         Amendment to Section 5.15. As of the Sixth Amendment Effective Date,
Section 5.15 of the Credit Agreement is amended and, as so amended, restated in
its entirety to read as follows:
 
“SECTION 5.15. Financial Covenants.
 
(a)         Debt Service Coverage Ratio. As of the close of each Fiscal Quarter
of the Borrower which closes after the Sixth Amendment Effective Date, the
Borrower and its Subsidiaries shall achieve a Debt Service Coverage Ratio, for
the four (4) successive Fiscal Quarters of the Borrower ending on the close of
such Fiscal Quarter, of not less than 1.20 to 1.00.
 
(b)         Minimum Tangible Net Worth. At all times, the Borrower and its
Subsidiaries shall maintain a Consolidated Tangible Net Worth of not less than
the Minimum Required Tangible Net Worth.
 
(c)         Leverage Ratio. The Borrower and its Subsidiaries shall achieve a
Leverage Ratio of not more than:
 

 
(i) 3.75 to 1.00 as of the close of the four (4) successive Fiscal Quarters of
the Borrower closing on July 10, 2010;
      (ii) 3.75 to 1.00 as of the close of the four (4) successive Fiscal
Quarters of the Borrower closing on October 2, 2010;       (iii) 3.75 to 1.00 as
of the close of the four (4) successive Fiscal Quarters of the Borrower closing
on December 25, 2010; and       (iv) 3.25 to 1.00 as of the close of each Fiscal
Quarter of the Borrower after December 25, 2010, in each case for the four (4)
successive Fiscal Quarters of the Borrower ending on the close of such Fiscal
Quarter.”

 
 
-12-

--------------------------------------------------------------------------------

 
 
(q)         Amendment to Section 6.03(d). As of the Sixth Amendment Effective
Date, clause (ii) of Section 6.03(d) of the Credit Agreement is amended and, as
so amended, restated in its entirety to read as follows:
 
“(ii) change its chief executive office, principal place of business, mailing
address, or corporate offices,”
 
(r)          Amendment to Section 6.04(a). As of the Sixth Amendment Effective
Date, Section 6.04(a) of the Credit Agreement is amended and, as so amended,
restated in its entirety to read as follows:
 
“(a) Permitted Investments;”
 
(s)           Amendment to Section 6.05. As of the Sixth Amendment Effective
Date, Section 6.05 of the Credit Agreement is amended and, as so amended,
restated in its entirety to read as follows:
 
“SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:
 
(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus Equipment or property in
the ordinary course of business;
 
(b) sales, transfers and dispositions to the Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.09;
 
(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;
 
(d) sales, transfers and dispositions of investments permitted by clauses (i)
and (k) of Section 6.04;
 
(e) sale and leaseback transactions permitted by Section 6.06;
 
(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;
 
(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$750,000 during any Fiscal Year of the Borrower; and
 
 
-13-

--------------------------------------------------------------------------------

 
 
(h) sale of the real estate and improvements located in Reynosa, Mexico;
provided that the Net Proceeds of such sale shall be applied to the Obligations
as provided in Section 2.11(d) of this Agreement;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (f) and (h) above) shall
be made for fair value and for at least 75% cash consideration”
 
(t)          Amendment to Section 6.08(a). As of the Sixth Amendment Effective
Date, Section 6.08(a) of the Credit Agreement is amended and, as so amended,
restated in its entirety to read as follows.
 
“(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
enter into any transaction that has a substantially similar effect or incur any
obligation (contingent or otherwise) to do so, except (i) the Borrower may
declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, (ii) so long as there exists no Event of Default, the Borrower
may, to the extent required by law, repurchase fractional shares of Borrower’s
Equity Interests up to an aggregate repurchase total for all fractional shares
of repurchased of $500,000, (iii) the Borrower may issue its common stock
pursuant to the Borrower’s stock option plan existing on the Effective Date,
(iv) so long as there exists no Event of Default, the Borrower may repurchase
shares of Borrower’s Equity Interests up to an aggregate repurchase total for
all shares repurchased of $50,000, and (v) the Borrower may declare and pay
dividends so long as (A) there exists no Event of Default and (B) the Borrower
certifies to the Administrative Agent that immediately prior to, and after
making, such distribution the Consolidated Tangible Net Worth of the Borrower
and its Subsidiaries is not less than the Minimum Required Tangible Net Worth at
such time.”
 
(u)         Amendment to Section 6.12. As of the Sixth Amendment Effective Date,
Section 6.12 of the Credit Agreement is amended and, as so amended, restated in
its entirety to read as follows:
 
“SECTION 6.12. Capital Expenditures. The Borrower and its Subsidiaries, on a
consolidated basis, shall not incur or make Capital Expenditures (a) during
Fiscal Year 2010 of the Borrower in an aggregate amount exceeding $3,500,000;
and (b) during Fiscal Year 2011 of the Borrower in an aggregate amount exceeding
$3,700,000.”
 
 
-14-

--------------------------------------------------------------------------------

 
 
(v)         Amendment to Commitment Schedule. As of the Sixth Amendment
Effective Date, the Commitment Schedule attached to the Credit Agreement is
amended and, as so amended, restated in its entirety to read as follows:
 
COMMITMENT SCHEDULE


Lender
Revolving USD Commitment
Term Loan Commitment
JPMorgan Chase Bank, N.A.
$27,000,000.00
$10,000,000.00
 
 
 
Total
$27,000,000.00
$10,000,000.00

 
(w)         Addition of Exhibit I to the Credit Agreement. As of the Sixth
Amendment Effective Date, the Credit Agreement is amended to add an Exhibit I
(Form of Borrowing Base Certificate) to read in its entirety the same as Exhibit
I attached to this Amendment.
 
(x)          Addition of Exhibit J to the Credit Agreement. As of the Sixth
Amendment Effective Date, the Credit Agreement is amended to add an Exhibit J
(Form of Term Loan Note) to read in its entirety the same as Exhibit J attached
to this Amendment.
 
3.           Termination of Revolving Euro Commitments. Effective as of the
Sixth Amendment Effective Date, the Revolving Euro Commitments are reduced to
zero and terminated. On the Sixth Amendment Effective Date, the Borrower shall
pay the entire outstanding principal balance of all Revolving Euro Loans, plus
all accrued, unpaid interest thereon, to the Administrative Agent for the
account of the Revolving Euro Lenders. Upon receipt of such payment, each
Revolving Euro Lender shall mark its Revolving Euro Note cancelled.
 
4.           Representations and Warranties. The Borrower represents and
warrants to the Lenders and the Administrative Agent that:
 
(a)          (i) The execution, delivery, and performance of this Amendment and
all agreements, instruments and documents delivered pursuant hereto by the
Borrower and each Loan Guarantor have been duly authorized by all necessary
corporate action, and do not and will not violate any provision of any law,
rule, regulation, order, judgment, injunction, or writ presently in effect
applying to the Borrower or any Loan Guarantor, or the articles of incorporation
or by-laws of the Borrower or any Loan Guarantor, or result in a breach of or
constitute a default under any material agreement, lease, or instrument to which
the Borrower or any Loan Guarantor is a party or by which the Borrower or any
Loan Guarantor or any of their respective properties may be bound or affected;
(ii) no authorization, consent, approval, license, exemption, or filing of a
registration with any court or governmental department, agency, or
instrumentality is or will be necessary to the valid execution, delivery, or
performance by the Borrower or any Loan Guarantor of this Amendment and all
agreements, instruments and documents delivered pursuant hereto; (iii) this
Amendment is the legal, valid, and binding obligation of the Borrower and is
enforceable against the Borrower in accordance with its terms; and (iv) this
Reaffirmation executed by each Loan Guarantor in connection with this Amendment
is the legal, valid, and binding obligation of each Loan Guarantor and is
enforceable against each Loan Guarantor in accordance with its terms.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(b)         The representations and warranties contained in Article III of the
Credit Agreement are true and correct on and as of the Sixth Amendment Effective
Date with the same force and effect as if made on and as of the Sixth Amendment
Effective Date.
 
(c)          No Default or Event of Default has occurred and is continuing or
will exist under the Credit Agreement as of the Sixth Amendment Effective Date.
 
5.           Conditions. The obligation of the Lenders and the Administrative
Agent to execute and to perform this Amendment shall be subject to full
satisfaction of the following conditions precedent on or before the Sixth
Amendment Effective Date:
 
(a)          Copies, certified as of the Sixth Amendment Effective Date, of the
corporate documents or resolutions of the Borrower and the Loan Guarantors as
the Administrative Agent may request evidencing necessary action by the Borrower
or such Loan Guarantors with respect to the approval and authorization of this
Amendment and all other agreements or documents delivered pursuant hereto as the
Administrative Agent may request.
 
(b)         This Amendment shall have been duly executed by the Borrower and
delivered to the Administrative Agent, and executed by the Lenders and the
Administrative Agent.
 
(c)         Each Loan Guarantor shall have duly executed and delivered to the
Administrative Agent a Reaffirmation of its Unlimited Continuing Guaranty, such
reaffirmation to be in form and substance acceptable to the Administrative Agent
in its sole discretion.
 
(d)         The Borrower shall have duly executed and delivered to the
Administrative Agent an Amended and Restated Revolving USD Loan Note to the
order of JPMorgan Chase Bank, N.A. in the amount of $27,000,000, and in form and
substance the same as Exhibit A to this Amendment.
 
(e)         The Borrower shall have duly executed and delivered to the
Administrative Agent a Term Loan Note to the order of JPMorgan Chase Bank, N.A.
in the amount of $10,000,000, and in form and substance the same as Exhibit B to
this Amendment.
 
(f)          The Borrower and each of the Loan Guarantors shall have duly
executed and delivered to the Administrative Agent the Master Amendment to
Pledge and Security Agreements, dated as of May 31, 2010.
 
(g)         The Borrower shall have delivered a Borrowing Base Certificate
calculating the Borrowing Base as of April 17, 2010, together with supporting
information with respect to Borrower’s determination of the Borrowing Base.
 
(h)         The Borrower shall have paid to JPMorgan Chase Bank, N.A. an
amendment fee in the amount of $92,500.
 
 
-16-

--------------------------------------------------------------------------------

 
 
6.           Further Agreements and Acknowledgements. The Borrower further
agrees and acknowledges as follows:
 
(a)         Neither this Amendment, nor any action taken by the Lenders or the
Administrative Agent pursuant to this Amendment, shall impair, prejudice, or in
any other manner affect the rights of the Lenders or the Administrative Agent in
and to any Collateral or other security which now or hereafter secures payment
or performance of the Secured Obligations or any part thereof, or establish or
be deemed to establish any precedent or course of dealing with respect to any
matter.
 
(b)         Neither this Amendment, nor any action taken by the Lenders or the
Administrative Agent pursuant to this Amendment, shall constitute or be deemed
to be a waiver by the Lenders of any Default or Event of Default or of any of
the provisions of the Loan Documents or any rights or remedies of the Lenders or
the Administrative Agent thereunder, it being understood that the Lenders and
the Administrative Agent have reserved and continues to expressly reserve and
shall retain all rights, claims, remedies, actions, and causes of action in
connection with and with respect to the Secured Obligations, all Collateral
which secures the Secured Obligations and the Loan Documents, and any actions or
failure to act by the Borrower or any other Loan Party either before or after
execution of this Amendment.
 
(c)         Each Loan Document executed by all or any of the Loan Parties
remains and is valid, binding and enforceable in accordance with its terms.
 
(d)         The Borrower shall pay, within ten (10) days of the date of its
receipt of billing from the Administrative Agent, the reasonable fees and
out-of-pocket expenses of Baker & Daniels LLP, special counsel to the
Administrative Agent, for the negotiation, preparation and closing of this
Amendment and all other documents required in connection herewith. The
Administrative Agent is authorized to debit Borrower’s operating account with
JPMorgan Chase Bank, N.A. to pay such fees and expenses.
 
7.           Amendment of Other Loan Documents. All references to the Credit
Agreement in the other Loan Documents shall mean the Credit Agreement, as
modified and amended by this Amendment and as it may be further amended,
modified, extended, renewed, supplemented and/or restated from time to time and
at any time. Except as expressly modified and amended by this Amendment, all of
the terms and provisions of the Credit Agreement and the other Loan Documents
remain in full force and effect, and are fully binding on the parties thereto
and their respective successors and assigns.
 
8.           Binding on Successors and Assigns. All of the terms and provisions
of this Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective successors, assigns and legal representatives.
 
9.           Governing Law. This Amendment is a contract made under, and shall
be governed by and construed in accordance with the laws of the State of
Indiana.
 
10.         Entire Agreement. This Amendment constitutes and expresses the
entire understanding between the parties with respect to the subject matter
hereof, and supersedes all prior agreements and understandings, commitments,
inducements, or conditions, whether expressed or implied, oral or written.
 
 
-17-

--------------------------------------------------------------------------------

 
 
11.         Survival. All covenants, agreements, undertakings, representations,
and warranties made in this Amendment shall survive the execution and delivery
of this Amendment, and shall not be affected by any investigation made by any
person.
 
12.         Counterparts/Facsimile Signatures. This Amendment may be executed in
any number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile, e-mail or other electronic means shall be effective
as delivery of a executed physical counterpart of this Amendment.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized signatories.
 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank, Swingline
Lender and Lender        
By:
/s/Randall K. Stephens
   
Randall K. Stephens, Vice President
        ESCALADE, INCORPORATED        
By:
/s/ Deborah J. Meinert
   
Deborah J. Meinert, VP Finance and CFO

 
 
-18-

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF
AMENDED AND RESTATED
REVOLVING USD NOTE
 

U.S. $27,000,000.00 May 31, 2010

 
FOR VALUE RECEIVED, on or before the Revolving USD Loan Maturity Date, ESCALADE,
INCORPORATED, an Indiana corporation (“Maker”) unconditionally promises to pay
to the order of JPMorgan Chase Bank, N.A. (“Bank”) at the offices of the
Administrative Agent, at 1 East Ohio Street, Indianapolis, Indiana 46247, the
principal sum of Twenty Seven Million and 00/100 Dollars ($27,000,000.00) (or,
if less, the unpaid principal balance thereof), together with interest thereon
as provided in the Credit Agreement (as defined below). Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to them in the
Credit Agreement (as defined below).
 
The principal of this Amended and Restated Revolving USD Note (this “Revolving
USD Note”) and all interest accruing thereon shall be due and payable by Maker
on such dates and in accordance with the terms of the Credit Agreement. All
amounts received on this Revolving USD Note shall be applied in accordance with
the terms of the Credit Agreement.
 
This Revolving USD Note is one of the “Revolving USD Notes” referred to in the
Credit Agreement, dated as of April 30, 2009, between Maker, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, a Lender and
Issuing Bank (as amended by that certain First Amendment to Credit Agreement,
dated as of July 29, 2009 and as amended by that certain Second Amendment to
Credit Agreement, dated as of September 30, 2009, as amended by that certain
Third Amendment to Credit Agreement dated as of October 30, 2009, as amended by
that certain Fourth Amendment to Credit Agreement dated as of March 1, 2010, as
amended by that certain Fifth Amendment to Credit Agreement, dated as of April
15, 2010, and as amended by that certain Sixth Amendment to Credit Agreement,
dated as of May 31, 2010, the “Credit Agreement”), to which reference is made
for the conditions and procedures under which advances, payments, readvances and
repayments may be made prior to the maturity of this Revolving USD Note, for the
terms upon which Maker may make and is required to make prepayments from time to
time and at any time prior to the maturity of this Revolving USD Note, and for
the terms and conditions upon which the maturity of this Revolving USD Note may
be accelerated and the unpaid balance of principal and accrued interest thereon
declared immediately due and payable.
 
If any installment of principal or interest due under the terms of this
Revolving USD Note falls due on a day which is not a Business Day, the due date
shall be extended to the next succeeding Business Day and interest will be
payable at the applicable rate for the period of such extension.
 
All amounts payable under this Revolving USD Note shall be payable without
relief from valuation and appraisement laws, and with all collection costs and
attorneys’ fees.
 
The holder of this Revolving USD Note, may make extensions of time for payment
of the indebtedness evidenced by this Revolving USD Note, or reduce the payments
thereon, release any collateral securing payment of such indebtedness or accept
a renewal note or notes therefor, all without notice to Maker or any endorser(s)
and Maker and all endorsers hereby severally consent to any such extensions,
reductions, releases and renewals, all without notice, and agree that any such
action shall not release or discharge any of them from any liability hereunder.
Maker and endorser(s), jointly and severally, waive demand, presentment for
payment, protest, notice of protest and notice of nonpayment or dishonor of this
Revolving USD Note and each of them consents to all extensions of the time of
payment thereof.
 
 
A-1

--------------------------------------------------------------------------------

 
 
MAKER AND BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG MAKER AND BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS REVOLVING
USD NOTE OR ANY OTHER LOAN DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO
BANK TO PROVIDE THE FINANCING DESCRIBED HEREIN OR IN THE LOAN DOCUMENTS. THE
VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS REVOLVING USD NOTE SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF INDIANA WITHOUT REGARD TO ITS
CHOICE OR CONFLICTS OF LAWS PROVISIONS. MAKER AGREES THAT THE COURTS OF THE
STATE OF INDIANA LOCATED IN INDIANAPOLIS, INDIANA, AND THE FEDERAL COURTS
LOCATED IN THE SOUTHERN DISTRICT OF INDIANA, MARION COUNTY, HAVE JURISDICTION
OVER ANY AND ALL ACTIONS AND PROCEED­INGS INVOLVING THIS REVOLVING USD NOTE OR
ANY OTHER AGREEMENT MADE IN CONNECTION HEREWITH AND MAKER HEREBY IRREVOCABLY AND
UNCONDI­TIONALLY AGREES TO SUBMIT TO THE JURISDICTION OF SUCH COURTS FOR
PURPOSES OF ANY SUCH ACTION OR PROCEEDING. MAKER HEREBY IRREVO­CABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEED­ING, INCLUDING ANY CLAIM THAT SUCH COURT IS
AN INCONVENIENT FORUM, AND CONSENTS TO SERVICE OF PROCESS PROVIDED THE SAME IS
IN ACCORDANCE WITH THE TERMS HEREOF. FINAL JUDGMENT IN ANY SUCH PROCEEDING AFTER
ALL APPEALS HAVE BEEN EXHAUSTED OR WAIVED SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDIC­TIONS BY SUIT ON THE JUDGMENT.
 
This Amended and Restated Revolving USD Note amends and, as so amended, restates
in its entirety that certain Revolving USD Note, dated as of April 30, 2009,
issued by Maker to Bank in the maximum principal amount of $50,000,000.00.
 
Executed and delivered as of May 31, 2010.
 

   
ESCALADE, INCORPORATED, an Indiana corporation
       
By:
/s/ Deborah J. Meinert
   
Deborah J. Meinert, VP Finance and CFO

 
 
A-2

--------------------------------------------------------------------------------

 
 
Exhibit B
 
FORM OF
TERM LOAN NOTE
 

U.S. $10,000,000.00 May 31, 2010

 
FOR VALUE RECEIVED, on or before the Term Loan Maturity Date, ESCALADE,
INCORPORATED, an Indiana corporation (“Maker”) unconditionally promises to pay
to the order of JPMorgan Chase Bank, N.A. (“Bank”) at the offices of the
Administrative Agent, at 1 East Ohio Street, Indianapolis, Indiana 46247, the
principal sum of Ten Million and 00/100 Dollars ($10,000,000.00) (or, if less,
the unpaid principal balance thereof), together with interest thereon as
provided in the Credit Agreement (as defined below). Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to them in the
Credit Agreement (as defined below).
 
The principal of this Term Loan Note and all interest accruing thereon shall be
due and payable by Maker on such dates and in accordance with the terms of the
Credit Agreement. All amounts received on this Term Loan Note shall be applied
in accordance with the terms of the Credit Agreement.
 
This Term Loan Note is one of the “Term Loan Notes” referred to in the Credit
Agreement, dated as of April 30, 2009, between Maker, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent, a Lender and Issuing
Bank (as amended by that certain First Amendment to Credit Agreement, dated as
of July 29, 2009 and as amended by that certain Second Amendment to Credit
Agreement, dated as of September 30, 2009, as amended by that certain Third
Amendment to Credit Agreement dated as of October 30, 2009, as amended by that
certain Fourth Amendment to Credit Agreement dated as of March 1, 2010, as
amended by that certain Fifth Amendment to Credit Agreement, dated as of April
15, 2010, and as amended by that certain Sixth Amendment to Credit Agreement,
dated as of May 31, 2010, the “Credit Agreement”), to which reference is made
for the conditions and procedures under which advances may be made on this Term
Loan Note, for the terms upon which Maker may make and is required to make
payments from time to time and at any time prior to the maturity of this Term
Loan Note, and for the terms and conditions upon which the maturity of this Term
Loan Note may be accelerated and the unpaid balance of principal and accrued
interest thereon declared immediately due and payable.
 
If any installment of principal or interest due under the terms of this Term
Loan Note falls due on a day which is not a Business Day, the due date shall be
extended to the next succeeding Business Day and interest will be payable at the
applicable rate for the period of such extension.
 
All amounts payable under this Term Loan Note shall be payable without relief
from valuation and appraisement laws, and with all collection costs and
attorneys’ fees.
 
The holder of this Term Loan Note, may make extensions of time for payment of
the indebtedness evidenced by this Term Loan Note, or reduce the payments
thereon, release any collateral securing payment of such indebtedness or accept
a renewal note or notes therefor, all without notice to Maker or any endorser(s)
and Maker and all endorsers hereby severally consent to any such extensions,
reductions, releases and renewals, all without notice, and agree that any such
action shall not release or discharge any of them from any liability hereunder.
Maker and endorser(s), jointly and severally, waive demand, presentment for
payment, protest, notice of protest and notice of nonpayment or dishonor of this
Term Loan Note and each of them consents to all extensions of the time of
payment thereof.
 
 
B-1

--------------------------------------------------------------------------------

 
 
MAKER AND BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG MAKER AND BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS TERM LOAN
NOTE OR ANY OTHER LOAN DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK
TO PROVIDE THE FINANCING DESCRIBED HEREIN OR IN THE LOAN DOCUMENTS. THE
VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS TERM LOAN NOTE SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF INDIANA WITHOUT REGARD TO ITS
CHOICE OR CONFLICTS OF LAWS PROVISIONS. MAKER AGREES THAT THE COURTS OF THE
STATE OF INDIANA LOCATED IN INDIANAPOLIS, INDIANA, AND THE FEDERAL COURTS
LOCATED IN THE SOUTHERN DISTRICT OF INDIANA, MARION COUNTY, HAVE JURISDICTION
OVER ANY AND ALL ACTIONS AND PROCEEDINGS INVOLVING THIS TERM LOAN NOTE OR ANY
OTHER AGREEMENT MADE IN CONNECTION HEREWITH AND MAKER HEREBY IRREVOCABLY AND
UNCONDI­TIONALLY AGREES TO SUBMIT TO THE JURISDICTION OF SUCH COURTS FOR
PURPOSES OF ANY SUCH ACTION OR PROCEEDING. MAKER HEREBY IRREVO­CABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEED­ING, INCLUDING ANY CLAIM THAT SUCH COURT IS
AN INCONVENIENT FORUM, AND CONSENTS TO SERVICE OF PROCESS PROVIDED THE SAME IS
IN ACCORDANCE WITH THE TERMS HEREOF. FINAL JUDGMENT IN ANY SUCH PROCEEDING AFTER
ALL APPEALS HAVE BEEN EXHAUSTED OR WAIVED SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDIC­TIONS BY SUIT ON THE JUDGMENT.
 
Executed and delivered as of May 31, 2010.
 
 

   
ESCALADE, INCORPORATED, an Indiana corporation
       
By:
/s/ Deborah J. Meinert
   
Deborah J. Meinert, VP Finance and CFO

 
 
B-2

--------------------------------------------------------------------------------

 
 
Exhibit I
 
Form of Borrowing Base Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit J
 
FORM OF
TERM LOAN NOTE
 
U.S. $__________________
    __________ ___, 20___
 
FOR VALUE RECEIVED, on or before the Term Loan Maturity Date, ESCALADE,
INCORPORATED, an Indiana corporation (“Maker”) unconditionally promises to pay
to the order of ________________________________ (“Bank”) at the offices of the
Administrative Agent, at 1 East Ohio Street, Indianapolis, Indiana 46247, the
principal sum of ____________________________ Dollars ($__________________) (or,
if less, the unpaid principal balance thereof), together with interest thereon
as provided in the Credit Agreement (as defined below). Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to them in the
Credit Agreement (as defined below).
 
The principal of this Term Loan Note and all interest accruing thereon shall be
due and payable by Maker on such dates and in accordance with the terms of the
Credit Agreement. All amounts received on this Term Loan Note shall be applied
in accordance with the terms of the Credit Agreement.
 
This Term Loan Note is one of the “Term Loan Notes” referred to in the Credit
Agreement, dated as of April 30, 2009, between Maker, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent, a Lender and Issuing
Bank (as amended by that certain First Amendment to Credit Agreement, dated as
of July 29, 2009 and as amended by that certain Second Amendment to Credit
Agreement, dated as of September 30, 2009, as amended by that certain Third
Amendment to Credit Agreement dated as of October 30, 2009, as amended by that
certain Fourth Amendment to Credit Agreement dated as of March 1, 2010, as
amended by that certain Fifth Amendment to Credit Agreement, dated as of April
15, 2010, and as amended by that certain Sixth Amendment to Credit Agreement,
dated as of May 31, 2010, the “Credit Agreement”), to which reference is made
for the conditions and procedures under which advances may be made on this Term
Loan Note, for the terms upon which Maker may make and is required to make
payments from time to time and at any time prior to the maturity of this Term
Loan Note, and for the terms and conditions upon which the maturity of this Term
Loan Note may be accelerated and the unpaid balance of principal and accrued
interest thereon declared immediately due and payable.
 
If any installment of principal or interest due under the terms of this Term
Loan Note falls due on a day which is not a Business Day, the due date shall be
extended to the next succeeding Business Day and interest will be payable at the
applicable rate for the period of such extension.
 
All amounts payable under this Term Loan Note shall be payable without relief
from valuation and appraisement laws, and with all collection costs and
attorneys’ fees.
 
The holder of this Term Loan Note, may make extensions of time for payment of
the indebtedness evidenced by this Term Loan Note, or reduce the payments
thereon, release any collateral securing payment of such indebtedness or accept
a renewal note or notes therefor, all without notice to Maker or any endorser(s)
and Maker and all endorsers hereby severally consent to any such extensions,
reductions, releases and renewals, all without notice, and agree that any such
action shall not release or discharge any of them from any liability hereunder.
Maker and endorser(s), jointly and severally, waive demand, presentment for
payment, protest, notice of protest and notice of nonpayment or dishonor of this
Term Loan Note and each of them consents to all extensions of the time of
payment thereof.
 
 
J-1

--------------------------------------------------------------------------------

 
 
MAKER AND BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG MAKER AND BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS TERM LOAN
NOTE OR ANY OTHER LOAN DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK
TO PROVIDE THE FINANCING DESCRIBED HEREIN OR IN THE LOAN DOCUMENTS. THE
VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS TERM LOAN NOTE SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF INDIANA WITHOUT REGARD TO ITS
CHOICE OR CONFLICTS OF LAWS PROVISIONS. MAKER AGREES THAT THE COURTS OF THE
STATE OF INDIANA LOCATED IN INDIANAPOLIS, INDIANA, AND THE FEDERAL COURTS
LOCATED IN THE SOUTHERN DISTRICT OF INDIANA, MARION COUNTY, HAVE JURISDICTION
OVER ANY AND ALL ACTIONS AND PROCEEDINGS INVOLVING THIS TERM LOAN NOTE OR ANY
OTHER AGREEMENT MADE IN CONNECTION HEREWITH AND MAKER HEREBY IRREVOCABLY AND
UNCONDI­TIONALLY AGREES TO SUBMIT TO THE JURISDICTION OF SUCH COURTS FOR
PURPOSES OF ANY SUCH ACTION OR PROCEEDING. MAKER HEREBY IRREVO­CABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEED­ING, INCLUDING ANY CLAIM THAT SUCH COURT IS
AN INCONVENIENT FORUM, AND CONSENTS TO SERVICE OF PROCESS PROVIDED THE SAME IS
IN ACCORDANCE WITH THE TERMS HEREOF. FINAL JUDGMENT IN ANY SUCH PROCEEDING AFTER
ALL APPEALS HAVE BEEN EXHAUSTED OR WAIVED SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDIC­TIONS BY SUIT ON THE JUDGMENT.
 
Executed and delivered as of __________ ___, 20___.
 

   
ESCALADE, INCORPORATED, an Indiana corporation
       
By:
/s/ Deborah J. Meinert
   
Deborah J. Meinert, VP Finance and CFO

 
 
J-2

--------------------------------------------------------------------------------

 
 
Reaffirmation
 
Each of the undersigned expressly consents to the execution, delivery and
performance by the Borrower, the Issuing Bank, the Swingline Lender, the Lenders
and the Administrative Agent of the Sixth Amendment to Credit Agreement, dated
as of May 31, 2010 (the “Amendment”) and all agreements, instruments and
documents delivered pursuant to the Amendment, and agrees that neither the
provisions of the Amendment nor any action taken or not taken in accordance with
the terms of the Amendment shall constitute a termination, extinguishment,
release, or discharge of any of its obligations under the Unlimited Continuing
Guaranty, dated as of April 30, 2009, in favor of the Lenders and the
Administrative Agent guaranteeing payment of the Secured Obligations when due
(each a “Guaranty”), or provide a defense, set off, or counterclaim to it with
respect to any of its obligations under such Guaranty or any other Loan
Documents. Each of the undersigned affirms to the Issuing Bank, the Swingline
Lender, the Lenders and the Administrative Agent that its Guaranty is in full
force and effect, is a valid and binding obligation of the undersigned and
continues to secure and support the Secured Obligations, the payment of which is
guaranteed by the undersigned pursuant to the Guaranty. Each of the undersigned
acknowledges and agrees that the fact that the Administrative Agent, the Issuing
Bank, the Swingline Lender, and the Lenders have sought this Reaffirmation does
not create any obligation, right, or expectation that the Administrative Agent
and the Lenders will seek the undersigned’s consent to or reaffirmation with
respect to any other or further amendments or modifications to the Credit
Agreement or the Loan Documents. Each of the undersigned agrees that the
representations set forth in Sections 4(a), (b) and (c) of the Amendment are
correct as of the date set forth below.
 
Dated as of May 31, 2010.
 

Bear Archery, Inc.   Martin Yale Industries, Inc.           By:
/s/ Deborah J. Meinert
  By:
/s/ Deborah J. Meinert
 
Deborah J. Meinert, VP Finance and Secretary
   
Deborah J. Meinert, VP Finance and Secretary
          EIM Company, Inc.   Olympia Business Systems, Inc.           By:
/s/ Deborah J. Meinert
  By:
/s/ Deborah J. Meinert
 
Deborah J. Meinert, VP Finance and Secretary
   
Deborah J. Meinert, VP Finance and Secretary
          Escalade Insurance, Inc.   Schleicher & Co. of America, Inc.          
By:
/s/ Deborah J. Meinert
  By:
/s/ Deborah J. Meinert
 
Deborah J. Meinert, VP Finance and Secretary
   
Deborah J. Meinert, VP Finance and Secretary
          Escalade Sports Playground, Inc.   SOP Services, Inc.           By:
/s/ Deborah J. Meinert
  By:
/s/ Deborah J. Meinert
 
Deborah J. Meinert, VP Finance and Secretary
   
Deborah J. Meinert, VP Finance and Secretary
          Harvard Sports, Inc.   U. S. Weight, Inc.           By:
/s/ Deborah J. Meinert
  By:
/s/ Deborah J. Meinert
 
Deborah J. Meinert, VP Finance and Secretary
   
Deborah J. Meinert, VP Finance and Secretary
          Indian Industries, Inc.                 By:
 /s/ Deborah J. Meinert
       
Deborah J. Meinert, VP Finance and Secretary
     

 
 
 

--------------------------------------------------------------------------------

 